                    Exhibit A(3): William McFarland Bank Account Hotel Expenses (May 2016 – April 2017)
   Date    Amount       Name                         Description
 3/24/2017     976.65 Hotel Gansevoort
 3/24/2017     100.00 Hotel Gansevoort
 2/27/2017   2,634.65 Sixty Beverly Hills
 2/27/2017   2,327.29 Sixty Beverly Hills
 2/27/2017        9.79 Sixty Beverly Hills
 2/27/2017        8.70 Sixty Beverly Hills
 2/21/2017     631.24 Dream Hotel
 1/23/2017     688.11 Sixty Beverly Hills
12/19/2016     616.82 Dream Hotel
12/19/2016     345.20 Dream Hotel
12/19/2016     329.96 Dream Hotel
12/19/2016     319.07 Dream Hotel
12/19/2016     250.00 Dream Hotel
 9/29/2016   3,897.72 Rivington
 9/20/2016     549.01 Hyatt Regency Orlando
 9/20/2016     351.81 Hyatt Regency Orlando
 9/20/2016     351.81 Hyatt Regency Orlando
 9/20/2016     329.09 Hyatt Regency Orlando
 9/20/2016     329.09 Hyatt Regency Orlando
 9/20/2016     171.15 Hyatt Regency Orlando
  9/8/2016     256.91 Sixty Beverly Hills
  9/8/2016      16.35 Sixty Beverly Hills
  9/6/2016     431.16 Sixty Beverly Hills
  9/6/2016     402.01 Sixty Beverly Hills
  9/6/2016     391.54 Sixty Beverly Hills
  9/6/2016     364.06 Sixty Beverly Hills
  9/6/2016     357.22 Sixty Beverly Hills
  9/6/2016     349.06 Sixty Beverly Hills
  9/6/2016     349.06 Sixty Beverly Hills
  9/6/2016     106.31 Sixty Beverly Hills
  9/6/2016      34.63 Sixty Beverly Hills
  9/6/2016        8.72 Sixty Beverly Hills
   9/6/2016        7.63   Sixty Beverly Hills
  8/20/2016    5,184.99   Harrahs Casino
  8/20/2016      645.52   Harrahs Casino
  8/20/2016      536.96   Harrahs Casino
  8/20/2016      536.96   Harrahs Casino
  8/20/2016      135.20   Harrahs Casino
  8/19/2016       10.00   Harrahs Casino
   8/4/2016       26.10   Hotel Gansevoort
  7/30/2016    6,143.47   Inn at Windmill Lane
  7/26/2016    3,283.56   Hotels.com
  7/13/2016      234.08   SLS Hotel Las Vegas
  7/12/2016      332.17   Aria Resort Casino
  7/12/2016      300.00   Aria Resort Casino
  7/12/2016      222.01   Wynn Las Vegas Hotel
  7/12/2016      117.41   Wynn Las Vegas Hotel
  7/11/2016      905.47   Aria Resort Casino
  7/11/2016      672.00   Wynn Las Vegas Hotel
  7/11/2016      593.06   Aria Resort Casino
  7/11/2016      458.08   Aria Resort Casino
  7/11/2016      458.08   Aria Resort Casino
  7/11/2016      458.08   Aria Resort Casino
  7/11/2016      346.08   Wynn Las Vegas Hotel
  7/11/2016      340.42   Aria Resort Casino
  7/11/2016      146.54   Aria Resort Casino
  7/10/2016      615.06   Aria Resort Casino
  7/10/2016       69.19   Aria Resort Casino
   7/9/2016       69.19   Aria Resort Casino
   7/9/2016        5.95   Aria Resort Casino
   7/5/2016    6,940.26   The Surf Lodge
  6/20/2016    1,786.91   The Surf Lodge
  6/17/2016    7,861.11   Inn at Windmill Lane
  6/17/2016    2,620.37   Inn at Windmill Lane
   6/6/2016    2,110.08   The Surf Lodge
Total         62,456.18
